Citation Nr: 0912928	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  04-29 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than November 5, 
2002, for the grant of service connection of cancer of the 
larynx and residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to 
December 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision by the Oakland, 
California Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO granted service connection for larynx cancer and residuals 
of that cancer, and assigned an effective date of November 5, 
2002.  The Veteran appealed the effective date.

In June 2006, the Board denied the appeal for an earlier 
effective date.  The Veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In July 2008, the Court set aside the June 2006 
Board decision, and remanded the matter to the Board for 
further proceedings.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's service included service in Vietnam during the 
Vietnam War.  The Veteran was diagnosed with cancer of the 
larynx in 1981.  On November 5, 2003, the Oakland, California 
RO stamped as received the Veteran's claim for service 
connection for cancer of the larynx.  In a March 2004 rating 
decision, that RO granted service connection for the 
Veteran's larynx cancer and residuals based on a presumption 
that the cancer developed as a result of exposure to an 
herbicide agent during his service in Vietnam.  

The presumption of service connection for larynx cancer based 
on herbicide exposure became effective due to liberalizing 
legislation that was effective on June 9, 1994.  

Unless otherwise provided, the effective date for an award of 
compensation for service-connected disability shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  The 
effective date will be the date of the receipt of the claim 
or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2008).  When 
compensation is awarded pursuant to a change in the law, 
benefits may be authorized for a period of one year prior to 
the receipt of a claimants request for review of the claim.  
38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114(a)(3).  
In the March 2004 rating decision, the RO granted an 
effective date of November 5, 2002, one year prior to the 
receipt of the Veteran's 2003 claim.

The Veteran contends that the effective date for service 
connection and compensation for his larynx cancer and 
residuals should be at least as early as 1993, when he 
underwent a laryngectomy.  He asserts that he submitted a 
claim in 1994 for VA compensation or pension for cancer and 
laryngectomy.  He submitted a copy of a completed claim form 
that he signed and dated May 16, 1994.  The Veteran and his 
wife have both stated that they mailed that claim form to the 
St. Petersburg, Florida, RO in 1994.  The Veteran and his 
wife also have indicated that after they mailed the claim, 
they communicated with the St. Petersburg RO by telephone on 
two occasions in 1994.   In June 2004, the Oakland RO 
contacted the St. Petersburg RO and asked whether St. 
Petersburg RO had a claims file for the Veteran, noting the 
Veteran's report of having filed a claim with the St. 
Petersburg RO in 1994.  The St. Petersburg RO responded that 
there was no claims file for the Veteran at the St. 
Petersburg RO.

In the June 2006 decision, the Board found that there was no 
written record that VA received in 1994 a formal or informal 
claim for service connection for larynx cancer.  In the July 
2008 Court decision setting aside the Board decision, the 
Court noted the Veteran's contention that VA had not taken 
adequate steps in 2004 in its search for VA records that the 
Veteran had filed a claim in 1994.  The Court found that the 
Board had not provided adequate reasons and bases for its 
apparent finding that VA had performed an adequate search for 
evidence of a 1994 claim.  The Court remanded the case for VA 
to (1) reconsider whether the 2004 search efforts were 
adequate, (2) notify the Veteran of the 2004 efforts to 
obtain evidence of a 1994 claim, and (3) provide a more 
complete statement of reasons and bases for any finding that 
the 2004 search efforts were adequate.

The Board will remand the case for additional efforts to 
search for evidence that the Veteran filed a claim in 1994.  
The Veteran has asserted that there may be evidence of his 
1994 claim in systems or locations that VA did not check in 
2004, including the VA Beneficiary Identification and Records 
Locator Subsystem (BIRLS), and any offsite records or data 
storage facility that the St. Petersburg RO used.  The 
records of email communications between the Oakland and St. 
Petersburg ROs in 2004 do not indicate what sources personnel 
at the St. Petersburg RO checked.  On remand, the St. 
Petersburg RO should be asked to identify all possible 
locations of records of a veteran contact to that RO in 1994, 
including, but not limited to, the Benefits Delivery Network 
(BDN), BIRLS, and any offsite records or data storage 
location that the RO uses.  All possible locations of the 
relevant information should be checked or rechecked, and the 
new search should specifically include a search of BIRLS.

Any record or indication of that the Veteran contacted VA in 
1994 should be reported.  A report should be completed of the 
source and date of each step taken in the new search for a 
record that the Veteran contacted VA in 1994.  The Veteran 
should be informed of the steps and results of the new 
search.  If the new search does not locate evidence of a 1994 
contact, and the Oakland RO concludes that the new search was 
adequate, that RO must provide the Veteran notice as required 
by 38 U.S.C.A. § 5103A(b)(2); specifically identifying the 
records that VA was unable to obtain, explaining the efforts 
made to obtain the records and describing any further action 
to be taken by VA with respect to the claim.

Accordingly, the case is REMANDED for the following action:

1.  The Oakland, California RO should ask 
the St. Petersburg, Florida RO to identify 
all possible locations of any record of a 
Veteran contact to the RO in 1994, to 
include the Benefits Delivery Network 
(BDN), the Beneficiary Identification and 
Records Locator Subsystem (BIRLS), any 
offsite records or data storage location, 
and any other possible source.

2.  The Oakland RO should perform or 
obtain a new or repeat search of each 
possible source of a record or indication 
that in 1994 the Veteran contacted the St. 
Petersburg RO to request or inquire about 
VA benefits.  The new search should 
include, but need not be limited to, 
searches of BDN, BIRLS, and any offsite 
storage facility that the St. Petersburg 
RO uses.  Any record or indication that 
the Veteran contacted VA in 1994 should be 
reported.

3.  The Oakland RO should create a report 
of the steps and results of the new 
search, and provide that information to 
the Veteran and complete notice as 
required by 38 U.S.C.A. § 5103A(b)(2).  

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the Veteran's claim can be 
granted.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case (SSOC).  The SSOC should 
include an explanation as to why the new 
search for a record that the Veteran 
contacted VA in 1994 was an adequate 
search.  The RO should afford the Veteran 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




